DETAILED ACTION

Response to Amendment
The Amendment filed 2/16/2021 has been entered. Claims 1-6, 9 and 11-23 remain pending in the application. Claims 7-8 and 10 were cancelled. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9, 11-13 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Huboud (US 6234889 B1) in view of DeMartine (US 7926771 B2) and in further view of Welsh (US 6745804 B2) as evidenced by Mallookis (US 20100317498).
Regarding claim 1, Huboud teaches an apparatus arranged to secure a portable cutting machine on an elongated railshaped profiled object (see Figure 1), the apparatus comprising; a base adapted to be disposed on an upper surface of the profiled object (see Figure 1) and at least one arm mounted pivotable around an arm (13) pivot axis of the base at right angles to the main extension of said profiled object (see Figure 1). 
Huboud fails to teach the specific detail of the claw joint arrangement of claim 1 such as “an arm pivotably mounted to the base at a first pivot axis at right angles to the a main extension of said the elongated rail shaped profiled object;

wherein each plate comprises:
a central, first contact surface arranged to contact the upper surface of the elongated railshaped profiled object; the central, first contact surface being located between a first end and a second end of each plate; 
wherein a second inwardly angled contact surface extending from a first end of the parallel, spaced plate towards a corresponding first side surface of the elongated rail shaped profiled object, the second inwardly angled contact surface arranged to contact a first lower edge of a rail head of the elongated railshaped profiled object; 
wherein rocker arm is pivotally mounted at a location between and spaced apart from an interior surface of each of the plates about a second pivot axis and is configured to rotate about the second pivot axis;
wherein the rocker arm comprises a first end, a central portion, and a second end;
wherein the first end of said the rocker arm defines a third contact surface, the third contact surface extending towards a corresponding second side surface of the elongated railshaped profiled object to clamp the elongated rail shaped profiled object, 
wherein a first end of the clamping device is pivotably mounted pivotable to the base about a second the first axis between the parallel spaced plates; 
wherein the second end of the rocker arm is journaled on the clamping device about a third pivot axis; 


    PNG
    media_image1.png
    780
    975
    media_image1.png
    Greyscale

DeMartine teaches an apparatus of a claw joint arrangement including a base (722 and 724) capable of being adapted to be disposed on an upper surface of the elongated railshaped profiled object (see annotated Figure 11, above); and
an arm pivotably mounted to the base at a first pivot axis at right angles to a main extension of said the elongated rail shaped profiled object (see annotated Figure 11);

wherein each parallel, spaced plate comprises:
a central, first contact surface capable of being arranged to contact the upper surface of the elongated railshaped profiled object (see annotated Figure 11); and
wherein a second inwardly angled contact surface extending from a first end of each plate towards a corresponding first side surface of the elongated rail shaped profiled object (see annotated Figure 11), the second inwardly angled contact surface capable of being arranged to contact a first lower edge of a rail head of the elongated railshaped profiled object (see annotated Figure 11); 
wherein the rocker arm pivotally mounted about a second pivot axis and is configured to rotate about the second pivot axis;
wherein the rocker arm comprises a first end, a central portion, and a second end;
wherein the first end of said the rocker arm defines a third contact surface, the third contact surface extending towards a corresponding second opposed side surface of the elongated railshaped profiled object (see annotated Figure 11) to clamp the elongated rail shaped profiled object (see annotated Figure 11), 
wherein a first end of the clamping device is pivotably mounted pivotable to the base about a second the first axis between the parallel spaced plates (see annotated Figure 11); 
wherein the second end of the rocker arm is journaled on the clamping device about a third pivot axis (see annotated Figure 11);

wherein the first pivot axis, the second pivot axis, and the second inwardly angled contact surface remain in fixed relative positions (since the first pivot axis, the second pivot axis, and the second inwardly angled contact surface are all on base 722, they are considered fixed relative to each other, see annotated Figure 11) during movement of the base relative to the arm and movement of the rocker arm relative to the base (examiner notes that the clamp device of the claimed invention is a portable device, if the base (108) of the applicant’s device was not place properly against the side of the I beam rail (11), the movement of the rocker arm would also move the base in order to clamp on the I beam. Therefore, the device of DeMartine can also performed the claimed function in the same way as applicant’s device, where the base is place against the rail and only move the arm and rocker arm to clamp on the I beam).

As disclose by DeMartine, it is known in the art to have an apparatus of a claw joint arrangement to be what is shown in DeMartine, Because both Huboud and DeMartine teach an apparatus of a claw joint arrangement (for device to use the apparatus to clamp on an object), it would have been an obvious design choice for one of ordinary skill in the art to substitute one claw joint arrangement for the other to achieve the predictable result of providing a joint arrangement for a clamp claw apparatus. See MPEP § 2143 I. (B). Examiner notes the modification is for the joint location arrangement of the claw, but it is understood the strength of material that makeup the claw is base on the teaching of Huboud. 
In re Japikse, 86 USPQ 70
Welsh teaches a washer (84W) between two rotatable mounted parts (84 and 83, see Figures 20B-C). 
Mallookis teaches that adding washer between rotating parts would to reduce friction when pivoting (paragraph 0047).
It would have been obvious to one of ordinary skill in the art to modify the device of modified Huboud to add the washer between the rocker arm and plate, as taught by Welsh, in order to reduce friction engagement of the two parts, as evidenced by Mallookis. The resulting device of modified Huboud teaches the rocker arm is pivotally mounted at a location between and spaced apart from an interior surface of each of the plates about a second pivot axis and is configured to rotate about the second pivot axis. 
Regarding claim 2, modified Huboud further teaches the second end of the rocker arm is releasably mounted to the third pivot axis on the clamping device (as modified in claim 1, see annotated Figure 11 of DeMartine).
Regarding claim 3, modified Huboud further teaches the first end of the clamping device is mounted to an attachment pivotable about the first pivot axis (as modified in claim 1, see annotated Figure 11 of DeMartine).
Regarding claim 4, modified Huboud further teaches a second end of the clamping device comprises an actuator (740 of DeMartine) arranged to displace the third pivot axis relative to the second first pivot axis (as modified in claim 1, see annotated Figure 11 of DeMartine).
Regarding claim 5, modified Huboud further teaches the actuator comprises a screw arranged to displace the second end of the rocker arm (as modified in claim 1, see annotated Figure 11 of DeMartine).
Regarding claim 6, modified Huboud further teaches the screw is arranged in a tubular member (730 of DeMartine) comprising the third pivot axis for the second end of the rocker arm (as modified in claim 1, see annotated Figure 11 of DeMartine).
Regarding claim 9, modified Huboud further teaches the first pivot axis is located adjacent to the central, first contact surface of each of the two parallel, spaced plates at a distance not greater than the distance between the second pivot axis and the third pivot axis axes (as modified in claim 1, see annotated Figure 11 of DeMartine).
Regarding claim 11, modified Huboud further teaches the arm has a free end opposite from the first pivot axis that provides an attachment point for a second, rear arm, the second, rear arm providing an attachment point for the cutting machine (as modified in claim 1, see annotated Figure 1 of Huboud).
Regarding claim 12, modified Huboud further teaches a distance (space from 232 to 224) from the rocker arm to one of the parallel, spaced plates is more than 30% of the total distance between the two parallel, spaced plates (as modified in claim 1, see Figure 3 and 11 of DeMartine).
Regarding claim 13, modified Huboud further teaches a distance (space from 232 to 224) from the rocker arm to one of the parallel, spaced plates is more than 40% of the total distance between the two parallel, spaced plates (as modified in claim 1, see Figure 3 and 11 of DeMartine).
Regarding claim 23, modified Huboud further teaches the third pivot axis moves in an arcuate path relative to the second pivot axis (as modified in claim 1, and the third axis move using the location of the second pivot axis as the center point, therefore considered as moving in an arcuate path, see annotated Figure 11 of DeMartine).

Claims 14-22 are rejected under 35 U.S.C. 103 as being unpatentable over Larsson (US 5545079) in view of DeMartine (US 7926771 B2) and in further view of Welsh (US 6745804 B2) and as evidenced by Mallookis (US 20100317498).
Regarding claim 14, Larsson teaches a system (see Figure 9) for cutting, sawing or slicing through an object the system comprising:
a cutting wheel having a central drive shaft (A, see Figure 9), 
a circular saw blade with a centerless driving (C, see Figure 9), 

a securing device (10); and
a first spindle (27) having a first extension piece being arranged at the first hinge, 
wherein the rear arm being is rotatable about a first axis of rotation axis parallel to the center of rotation of the cutting wheel or the circular saw blade (see Figure 9), 
wherein the rear arm has a front end rotatably connected, by means of a toggle joint, to a rear end of said front arm, the front arm having a front, free end rotatably connected at a second hinge to the securing device (see Figure 9),
wherein the cutting wheel or the saw blade is capable of being displaced relative to the said object at right angles to the rotation axis during turning of the rear and front arms at the said first and second hinges and at the toggle joint (see Figure 9),
wherein a centerline of the rotation axis intersects a plane of rotation of the cutting wheel or the circular saw blade, at a point between the center of rotation of the cutting wheel or saw blade and a periphery of the cutting wheel or saw blade (see Figure 9), 
wherein the securing device has at least one spindle attachment which is configured to accommodate a second extension piece on a second spindle arranged at the second hinge at the front end of the front arm of the holder, the second extension piece extending outwards from said the second spindle in an opposite direction in relation to the first extension piece of the first spindle at the first hinge (see Figure 9).

Larsson fails to teach the specific detail of the claw joint arrangement of claim 14 such as “the securing device comprises;
a base adapted to be disposed on an upper surface of the object the front arm being pivotably mounted to the base at a first pivot axis at right angles to a main extension of the object;
wherein the base comprises two parallel spaced plates, each having an opening for receiving the object a rocker arm, and a clamping device for actuating the rocker arm; 
wherein each plate comprises:
a central first contact surface arranged to contact the upper surface of the object, the central, first contact surface being located between a first end and a second end of each plate;
wherein a second inwardly angled contact surface extend from a first end of the parallel spaced plate towards a corresponding first side surface of the object the second inwardly angled contact surface arranged to contact a first lower edge of a rail head of the object;
wherein the rocker arm is pivotally mounted at a location between and spaced apart from an interior surface of the plates about a second pivot axis and is configured to rotate about the second pivot axis;
wherein the rocker arm comprises a first end, a central portion, and a second end;

wherein a first end of the clamping device is pivotably mounted to the base about the first axis between the parallel spaced plates; 
wherein the second end of the rocker arm is journaled on the clamping device about a third pivot axis; 
wherein the first, second, and third pivot axes are different; 
and wherein the first pivot axis, the second pivot axis, and the second inwardly angled contact surface remain in fixed relative positions during movement of the base relative to the arm and movement of the rocker arm relative to the base.”

DeMartine teaches an apparatus of a claw joint arrangement including a base (724 and 722) capable of being adapted to be disposed on an upper surface of the elongated railshaped profiled object (see annotated Figure 11); and
an arm pivotably mounted to the base at a first pivot axis at right angles to a main extension of said the elongated rail shaped profiled object (see annotated Figure 11);
wherein the base comprises two parallel, spaced plates with an opening (space around 722, 724) for receiving the object, a rocker arm (732), and a clamping device (748) for actuating the rocker arm (see Figure 11); 
wherein each parallel, spaced plate comprises:

wherein a second inwardly angled contact surface extend from a first end of the parallel, spaced plate towards a corresponding first side surface of the elongated rail shaped profiled object (see annotated Figure 11), the second inwardly angled contact surface capable of being arranged to contact a first lower edge of a rail head of the elongated railshaped profiled object (see annotated Figure 11); 
wherein the rocker arm comprises a first end, a central portion, and a second end;
wherein the first end of said the rocker arm define a third contact surface; the third contact surface extending towards a corresponding second opposed side surface of the elongated railshaped profiled object (see annotated Figure 11) to clamp the elongated rail shaped profiled object (see annotated Figure 11),
wherein a first end of the clamping device is pivotably mounted pivotable to the base about a second the first axis between spaced plates (see annotated Figure 11); 
wherein the second end of the rocker arm is journaled on the clamping device about a third pivot axis (see annotated Figure 11);
wherein the first, second, and third pivot axes are different (see annotated Figure 11); and 
wherein the first pivot axis, the second pivot axis, and the second inwardly angled contact surface remain in fixed relative positions (since the first pivot axis, the second pivot axis, and the second inwardly angled contact surface are all on base 722, they are considered fixed relative to each other, see annotated Figure 11) during movement of the base relative to 
As disclose by DeMartine, it is known in the art to have an apparatus of a claw joint arrangement to be what is shown in DeMartine, Because both Larsson and DeMartine teach an apparatus of a claw joint arrangement (for device to use the apparatus to clamp on an object), it would have been an obvious design choice for one of ordinary skill in the art to substitute one claw joint arrangement for the other to achieve the predictable result of providing a joint arrangement for a clamp claw apparatus. See MPEP § 2143 I. (B). Examiner notes the modification is for the joint location arrangement of the claw, but it is understood the strength of material that makeup the claw is base on the teaching of Larsson. 
As disclose by DeMartine, it is known in the art to have the rocker arm to be between the parallel, spaced plates (232 between 222, 224, see Figure 3 of DeMartine) or the rocker arm is outside of the two parallel, spaced plates (see Figure 11 of DeMartine), therefore it would have obvious to one of ordinary skill in the art to modify the device of modified Larsson to rearrange the rocker arm to be in between the two parallel, spaced plates, as taught by DeMartine, since it has been held that rearranging the parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70
Welsh teaches a washer (84W) between two rotatable mounted parts (84 and 83, see Figures 20B-C). 
Mallookis teaches that adding washer between rotating parts would to reduce friction when pivoting (paragraph 0047).
It would have been obvious to one of ordinary skill in the art to modify the device of modified Larsson to add the washer between the rocker arm and plate, as taught by Welsh, in order to reduce friction engagement of the two parts, as evidenced by Mallookis. The resulting device of modified Larsson teaches the rocker arm is pivotally mounted at a location between and spaced apart from an interior surface of each of the plates about a second pivot axis and is configured to rotate about the second pivot axis. 

Regarding claim 15, modified Larrson further teaches the second end of the rocker arm is releasably mounted to the third pivot axis on the clamping device (as modified in claim 14, see annotated Figure 11 of DeMartine).
Regarding claim 16, modified Larrson further teaches the first end of the clamping device is mounted to an attachment pivotable about the first pivot axis (as modified in claim 14, see annotated Figure 11 of DeMartine).
Regarding claim 17, modified Larrson further teaches a second end of the clamping device comprises an actuator (740 of DeMartine) arranged to displace the third pivot axis relative to the second first pivot axis (as modified in claim 14, see annotated Figure 11 of DeMartine).
Regarding claim 18, modified Larrson further teaches the actuator comprises a screw arranged to displace the second end of the rocker arm (as modified in claim 14, see annotated Figure 11 of DeMartine).
Regarding claim 19, modified Larrson further teaches the screw is arranged in a tubular member (730 of DeMartine) comprising the third pivot axis for the second end of the rocker arm (as modified in claim 14, see annotated Figure 11 of DeMartine).
Regarding claim 20, modified Larrson further teaches the first pivot axis is located adjacent to the central, first contact surface of each of the two parallel, spaced plates at a distance not greater than the distance between the second pivot axis and the third pivot axis axes (as modified in claim 14, see annotated Figure 11 of DeMartine).
Regarding claim 21, modified Larrson further teaches a distance (space from 232 to 224) from the rocker arm to one of the parallel, spaced plates is more than 30% of the total distance between the two parallel, spaced plates (as modified in claim 14, see Figure 3 and 11 of DeMartine).
Regarding claim 22, modified Larrson further teaches a distance (space from 232 to 224) from the rocker arm to one of the parallel, spaced plates is more than 40% of the total distance between the two parallel, spaced plates (as modified in claim 14, see Figure 3 and 11 of DeMartine).

Response to Arguments
Applicant's arguments filed 2/16/2021 have been fully considered but they are not persuasive. 
not the structure itself, therefore the “pivot axis” itself does not rotate/pivot, rocker arm 111 of the device rotate/pivot about the “pivot axis”. Note the difference between “axis” (an imaginary line about which things rotate) and “axle” (a physical object about which things rotate).  Examiner inquires that if the applicant is using the term “pivot axis” interchangeably with a rod that support the pivoting of the rocker arm 111 (which is something to describe the structure that the rocker arm 111 rotates about, see Figure 6 of the application). Second, Examiner notes that DeMartine teaches the first pivot axis, the second pivot axis, and the second inwardly angled contact surface remain in fixed relative positions (since the first pivot axis, the second pivot axis, and the second inwardly angled contact surface are all on base 722, they are considered fixed relative to each other, see annotated Figure 11) during movement of the base relative to the arm and movement of the rocker arm relative to the base (the device of DeMartine can also performed the claimed function in the same way as applicant’s device, where the base is place against the rail and only move the arm and rocker arm to clamp on the I beam).
Examiner further notes that applicant’s clamp device is a portable device, if the base (108) of the applicant’s device was not placed properly against the side of the I beam rail (11), the movement of the rocker arm would also move the base, as the rocker arm get closer to the I beam in order to have both side of the clamp engage the I beam. Therefore, the device of modified Huboud is considered to be able to perform the claimed function in the same way as 
If the applicant is trying to a rocker arm rotate about a rod and that is stationary, such as the rod at A1, examiner notes from the current specification and the drawing, there are no disclosure regard the movement of the rod structure. The current claim is interpreted as the relative location of the first pivot axis, the second pivot axis, and the second inwardly angled contact surface remain in fixed relative positions during movement of the base relative to the arm and movement of the rocker arm relative to the base
The same argument applies for claim 14. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG DONG whose telephone number is (571)270-0479.  The examiner can normally be reached on Monday - Thursday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIANG DONG/
Examiner, Art Unit 3724

/KENNETH E PETERSON/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        
3/07/2021